PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/726,629
Filing Date: 24 Dec 2019
Appellant(s): WILSON ELECTRONICS, LLC



__________________
Alex W. Haymond (Reg#59690)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/07/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1 and 12, support for newly amended “single multiplexer” and “single front-end booster multiplexer” are not found in filed specification.  Hence related amendments are not considered for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maca (US2011/0249708) in view of Scheinert (US2009/0005096).
To claim 1, Maca teach a signal booster (10b of Fig. 1) comprising: 
a first interface port (interface port of 2 coupled to 8b of Fig. 1); 
a second interface port (interface port of 4 coupled to 9b of Fig. 1); 
a third interface port (interface port of another 4 coupled to 9b of Fig. 1); 
a downlink signal splitter device communicatively coupled to the first interface port, the downlink signal splitter device configured to communicate a downlink signal from the first interface port to a plurality of interface ports (paragraph 0019, system 10b may function as a single-input and multiple-output system with both downlink and uplink, duplexing communications capability, which means a signal splitter device would have been a well-known technique to implement); 
an uplink signal splitter device communicatively coupled to the first interface port (paragraph 0019, system 10b may function as a single-input and multiple-output system with both downlink and uplink, duplexing communications capability, which means a signal splitter device would have been a well-known technique to implement), the uplink signal splitter device comprising: a first uplink splitter port configured to direct uplink signals from the second interface port towards the first interface port; and a second uplink splitter port configured to direct uplink signals from the third interface port towards the first interface port (obvious as uplink signal splitter may relay uplink signals from respective remote unit 4s through respective interface ports); 
a main booster (2 of Fig. 1, master unit) that includes a main downlink amplification path (18 or 38 of Fig. 2, LNA) that is communicatively coupled between the first interface port and the downlink signal splitter device and a main uplink amplification path (54 or 34 of Fig. 2, PA) that is communicatively coupled between the first interface port and the uplink signal splitter device (paragraphs 0021-0027, wherein splitter device would have been obvious to implement); and 
a front-end booster (4 of Fig. 1, remote unit) that includes a front-end downlink amplification path (38 or 18 of Fig. 2, LNA) that is communicatively coupled between the second interface port and the downlink signal splitter device and a front-end uplink amplification path (34 or 54 of Fig. 2, PA) that is communicatively coupled between the second interface port and the uplink signal splitter device (paragraphs 0021-0027, wherein splitter device would have been obvious to implement).
In furthering obviousness of having downlink signal splitter and uplink signal splitter to respectively relay downlink signals to multiple remote units or uplink signals from said multiple remote units, Scheinert teach a signal hub in a distributed antenna communications system comprising a splitter/combiner (124 of Fig. 5) operatively relay downlink signals to multiple remote units or uplink signals from said multiple remote units (Figs. 5-6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Scheinert into the apparatus of Maca, in order to relay downlink signals and uplink signals correspondingly.

To claim 12, Maca and Scheinert teach a system (as explained in response to claim 1 above).



To claims 2 and 13, Maca and Scheinert teach claims 1 and 12.
Maca teach wherein the downlink signal splitter device includes: a first downlink splitter port configured to direct downlink signals from the first interface port towards the second interface port; and a second downlink splitter port configured to direct downlink signals from the first interface port towards the third interface port (obvious as downlink signal splitter may relay downlink signals to respective remote unit 4s through respective interface ports).

To claims 3 and 14, Maca and Scheinert teach claims 2 and 13.
Maca and Scheinert teach wherein the downlink signal splitter device further includes: a third downlink splitter port configured to direct downlink signals from the first interface port towards a fourth interface port; and a fourth downlink splitter port configured to direct downlink signals from the first interface port towards a fifth interface port (obvious as downlink signal splitter may relay downlink signals to respective remote units through respective interface ports, wherein said remote units can be as many as four remote units, such as shown in Fig. 6 of Scheinert).

To claims 4 and 15, Maca and Scheinert teach claims 1 and 12.
Maca and Scheinert teach wherein the uplink signal splitter device further includes: a third uplink splitter port configured to direct uplink signals from a fourth interface port towards the first interface port; and a fourth uplink splitter port configured to direct uplink signals from a fifth interface port towards the first interface port (obvious as uplink signal splitter may relay uplink signals from respective remote units through respective interface ports, wherein said remote units can be as many as four remote units, such as shown in Fig. 6 of Scheinert).

To claims 5 and 16, Maca and Scheinert teach claims 1 and 12.
Maca teach further comprising a main duplexer (12 of Fig. 1) in the main booster that is communicatively coupled to the first interface port and directs an uplink signal from the main uplink amplification path to the first interface port and directs a downlink signal from the first interface port to the downlink signal splitter device on the main downlink amplification path, and wherein the main duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device (obvious as duplexer 12 is indirectly and communicatively coupled to downlink signal splitter and uplink signal splitter).

To claims 6 and 17, Maca and Scheinert teach claims 1 and 12.
Maca teach wherein the front-end downlink amplification path (18 of Fig. 1) and the front-end uplink amplification path (54 of Fig. 1) is configured using a front-end duplexer (12 of Fig. 1), wherein the front-end duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device, wherein the front-end duplexer is communicatively coupled to the second interface port (obvious as duplexer 12 is indirectly and communicatively coupled to downlink signal splitter and uplink signal splitter).

To claims 7 and 18, Maca and Scheinert teach claims 1 and 12.
Maca teach wherein the first interface port is configured to be coupled to a first antenna (8b of Fig. 1) and the second interface port is configured to be coupled to a second antenna (9b of Fig. 1), wherein the first antenna is configured to receive downlink signals from a base station in a wireless network and to send uplink signals to the base station, wherein the second antenna is configured to receive uplink signals from the wireless device and to send downlink signals to the wireless device (as shown in Fig. 1).

To claims 8 and 19, Maca and Scheinert teach claims 1 and 12.
Maca and Scheinert teach wherein the downlink signal splitter device and the uplink signal splitter device are active or passive devices and include one or more of a signal splitter, a coupler, a tap, a resistive splitter or a Wilkinson divider (as explained in response to claim 1 above).

To claims 9 and 20, Maca and Scheinert teach claims 1 and 12.
Maca teach wherein a main duplexer (12 of Fig. 1) is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device in order to reduce oscillations in the main booster (obvious as duplexer 12 is indirectly and communicatively coupled to downlink signal splitter and uplink signal splitter, wherein reducing oscillation is inherent feature and intended use).

To claims 10 and 21, Maca and Scheinert teach claims 1 and 12.
Maca teach wherein a main duplexer (12 of Fig. 1) is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device in order to reduce amplitude ripple in the main booster (obvious as duplexer 12 is indirectly and communicatively coupled to downlink signal splitter and uplink signal splitter, wherein reducing amplitude ripple is inherent feature and intended use).




Claims 5-6, 9-11, 16-17, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maca (US2011/0249708) in view of Scheinert (US2009/0005096) and Skarby et al. (US2007/0173288).
To claims 5 and 16, Maca and Scheinert teach claims 1 and 12.
Maca and Scheinert teach further comprising a main duplexer in the main booster that is communicatively coupled to the first interface port and directs an uplink signal from the main uplink amplification path to the first interface port and directs a downlink signal from the first interface port to the downlink signal splitter device on the main downlink amplification path, and wherein the main duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device (as explained in rejection under Maca and Scheinert above).
	In alternative interpretation, Skarby teach a main duplexer (42 of Fig. 6B) in the main booster that is communicatively coupled to the first interface port and directs an uplink signal from the main uplink amplification path to the first interface port and directs a downlink signal from the first interface port to the downlink signal splitter device on the main downlink amplification path, and wherein the main duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device (as shown in Fig. 6B), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Maca and Scheinert, in order to isolate bi-directional signal communications.

To claims 6 and 17, Maca and Scheinert teach claims 1 and 12.
Maca and Scheinert teach wherein the front-end downlink amplification path and the front-end uplink amplification path is configured using a front-end duplexer, wherein the front-end duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device, wherein the front-end duplexer is communicatively coupled to the second interface port (as explained in rejection under Maca and Scheinert above).
	In alternative interpretation, Skarby teach a main duplexer (42 of Fig. 6B) in the main booster that is communicatively coupled to the first interface port and directs an uplink signal from the main uplink amplification path to the first interface port and directs a downlink signal from the first interface port to the downlink signal splitter device on the main downlink amplification path, and wherein the main duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device (as shown in Fig. 6B), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Maca and Scheinert, in order to isolate bi-directional signal communications.

To claims 9 and 20, Maca and Scheinert teach claims 1 and 12.
Maca and Scheinert teach wherein a main duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device in order to reduce oscillations in the main booster (as explained in rejection under Maca and Scheinert above).
	In alternative interpretation, Skarby teach a main duplexer (42 of Fig. 6B) in the main booster that is communicatively coupled to the first interface port and directs an uplink signal from the main uplink amplification path to the first interface port and directs a downlink signal from the first interface port to the downlink signal splitter device on the main downlink amplification path, and wherein the main duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device (as shown in Fig. 6B), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Maca and Scheinert, in order to isolate bi-directional signal communications.

To claims 10 and 21, Maca and Scheinert teach claims 1 and 12.
Maca and Scheinert teach wherein a main duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device in order to reduce amplitude ripple in the main booster (as explained in rejection under Maca and Scheinert above).
	In alternative interpretation, Skarby teach a main duplexer (42 of Fig. 6B) in the main booster that is communicatively coupled to the first interface port and directs an uplink signal from the main uplink amplification path to the first interface port and directs a downlink signal from the first interface port to the downlink signal splitter device on the main downlink amplification path, and wherein the main duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device (as shown in Fig. 6B), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Maca and Scheinert, in order to isolate bi-directional signal communications.

To claims 11 and 22, Maca and Scheinert teach claims 1 and 12.
Maca and Scheinert do not expressly disclose wherein: the main downlink amplification path includes at least one band pass filter to filter downlink signals; and the main uplink amplification path includes at least one band pass filter to filter uplink signals.
	Skarby teach a main duplexer (42 of Fig. 6B) with band pass filters (86s of Fig. 7) in the main booster that is communicatively coupled to the first interface port and directs an uplink signal from the main uplink amplification path to the first interface port and directs a downlink signal from the first interface port to the downlink signal splitter device on the main downlink amplification path, and wherein the main duplexer is communicatively coupled to the downlink signal splitter device and the uplink signal splitter device (as shown in Figs. 6B-7, paragraph 0040, transmit path has been omitted for simplicity, which means transmit path would equip band pass filters and coupled to said duplexer as well), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Maca and Scheinert, in order to isolate bi-directional signal communications.




(2) Response to Argument
Appellant’s argument with respect to 112(a) rejections on claims 1-22 have been fully considered but they are not persuasive.
(Independent claims 1 and 12) The appellant argued that the amended “single multiplexer” and “single front-end booster multiplexer” are supported by filed specification.  Appellant argued that the specification typically uses the term “duplexer” instead of “multiplexer”. Appellant submitted that the term “multiplexer” is synonymous with the term “duplexer’, wherein the terms are both understood by one of skill in the art as a filtering device which allows transmitters and receivers operating at different frequencies to share the same antenna. Accordingly, Appellant submitted that use of the term “multiplexer” is a clear, concise, and exact term that enables any person skilled in the art to which the present application pertains, or with which it is most nearly connected, to make and use the embodiments of the invention disclosed in the application, such that one of skill in the art could make and use the invention.
	In response to the argument, the examiner respectfully disagrees.  Despite of applicant’s explanation, one of ordinary skill in the art would have clearly understood and recognized “multiplexer” and “duplexer” are not interchangeable.  It is because “multiplexer” and filed “duplexer” are two different concepts.  According to Wikipedia, a duplexer is an electronic device that allows bi-directional (duplex) communication over a single path.  In radar and radio communications systems, it isolates the receiver from the transmitter while permitting them to share a common antenna.

    PNG
    media_image2.png
    248
    220
    media_image2.png
    Greyscale
(duplexer)

Yet, a multiplexer (or mux), also known as a data selector, is a device that selects between several analog or digital input signals and forwards the selected input to a single output line.  An electronic multiplexer can be considered as a multiple-input, single-output switch, which is unidirectional.

    PNG
    media_image3.png
    117
    300
    media_image3.png
    Greyscale
(multiplexer)
So, it is groundless for appellant to persuade that claimed “multiplexer” is supported by “duplexer” in filed specification.  If said claimed “multiplexer” takes place instead of “duplexer”, applicant’s intended invention would be inoperable.
	Thus, 112(a) rejections are proper and maintained.



Appellant’s argument with respect to Maca (US2011/0249708) in view of Scheinert (US2009/0005096) on claims 1-22 have been fully considered but they are not persuasive.
(Independent claims 1 and 12) The appellant argued that Maca fails to teach use of a separate uplink signal splitter and downlink signal splitter, which allows each of the main booster and the front-end booster to include only a single multiplexer, and Scheinert does not overcome that deficiency.  Appellant further argued that details of master units 2 and remote units 4 are not described in Maca to enable usage of a signal splitter device or two separate signal splitter devices.  Appellant then argued that Maca would not need two separate duplexers if Maca uses a separate uplink signal splitter and downlink signal splitter, as recited in claim 1 of the present application.  Last appellant argued that Maca fails to teach the use of a single multiplexer (i.e. duplexer).
	In response to the argument, the examiner respectfully disagrees.  As explained in response to appellant’s argument on 112(a) rejection above, filed specification of instant application does not support “multiplexer”.  The filed specification supports “duplexer”, but “duplexer” is not claimed in argued claims.  And, “duplexer” is not interchangeable with “multiplexer”.  So, appellant’s argument is based on an unsupported faulty limitation.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., use of a separate uplink splitter and downlink signal splitter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nowhere in argued claims exclude “downlink signal splitter device” and “uplink signal splitter device” from residing in a single device.  In other words, nothing in argued claims limiting to have individually separated uplink signal splitter and downlink signal splitter.  Despite of applicant’s argument, Maca in Fig. 1 teach a distributed antenna system (10b) comprises a master unit (2) coupling to multiple remote units (4), wherein signals (15, 19, 15a, 19a) are transmitted and received bi-directionally or in duplex (paragraph 0019).  The distributed antenna system (10b) assists wireless communications (uplink and downlink) between a base station/tower (6) and multiple cellular phones (17).  The distributed antenna system (10b) may function as a single-input and multiple-output ("SIMO") system (paragraph 0019), which means there is obviously a signal splitter (or combiner) that processes/distributes uplink signals and downlink signals between said master unit (2) and said remote units (4).  
Considering appellant’s argument with respective to separate signal splitters 850, 852 for uplink and downlink signals based on filed Fig. 8 (pages 14-15 of filed Appeal Brief), the signal splitter 850 actually functions as a combiner (paragraph 0114 of filed specification, uplink signals from the first, second, third, and fourth front-end boosters 815, 825, 835, and 845 can be combined at the first uplink splitter device 850, and then provided to the uplink amplifier in the main booster 869).  So, when there is nothing in claim limiting separate splitter devices, interpreting the signal splitter in Maca to be an uplink signal splitter device when processing uplink signals and to be a downlink signal splitter device when processing downlink signals would be proper.  Such interpretation of Maca’s fits to teaching on the signal splitter device 320 of Fig. 3 of instant application as well.
Nevertheless, Scheinert was applied in rejection to provide teaching of using a splitter device in a distribution antenna system (Fig. 1), wherein a hub (116) enables a single-input and multiple-output communications between a base station (102) and multiple antenna units (118).  In one embodiment (Fig. 5), Scheinert teach separate splitters (136, 138) and combiner (140) are in operation to enable transmission uplink signals and downlink signals between the base station (102) and multiple antenna units (118), wherein splitters (136, 138) are downlink signal splitters, and separately combiner (140) is uplink signal splitter (based on interpretation of 850 of Fig. 8 of instant application as mentioned above).  This would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the distributed antenna system of Maca for enabling uplink signals and downlink signals transmissions between a single port and multiple ports.
Because of duplex communication nature of Maca’s signal repeating system (10 of Fig. 1), use of duplexer (12 or 36 of Fig. 2) is taught so that uplink signals and downlink signals (paragraphs 0021-0026) can be transmitted and received via an antenna (donor antenna or coverage antenna of Fig. 2).  The same goes for distributed antenna system (10b of Fig. 1), wherein duplexers would be coupled to respective antennas (8b, 9b of Fig. 1).  So, Maca does teach the master unit including a duplexer (coupled to antenna 8b) and the remote units each including a respective duplexer (coupled to respective antenna 9b) for bi-directional communications.  And said duplexers would have to be communicatively coupled to respective ports of said signal splitter between the master unit and the remote units, in order to enable bi-directional communications.  In addition, Maca does teach the master unit may include one or more donor antennas 8b (paragraph 0019), which means having two separate duplexers for separate donor antennas would be proper.
	Again, appellant’s “a main booster that includes a single multiplexer” and “a front-end booster that includes a single front-end booster multiplexer” in argument are groundless.  The limitation “multiplexer” is neither supported by filed specification, nor equivalent to “duplexer” of filed specification.  Yet, as explained above, Maca in view of Scheinert do teach a signal booster (e.g., distributed antenna system) as recited in argued claims, even if appellant claims use of duplexer.
	Thus, rejections are proper and maintained.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        
Conferees:
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665         
                                                                                                                                                                                               /NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.